DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application was filed 04/26/2019.

This is a Final Office Action on the Merits, in response to Applicant’s Amendment filed/received 05/07/2021.


Status of Claims
Claims 1-20 are pending.
Claims 1-3, 6, 10, 13, 14, 17, and 18 are amended.
Claims 4, 5, 7-9, 11, 12, 15, 16, 19, and 20 are presented as originally.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter, and is directed to an abstract idea without significantly more.
Regarding Claims 1, 13, and 17, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 13, 17, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine, Claim 13 a process, and Claim 17 a manufacture.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 13, and 17, the claims as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, the claims recite
[…]; and
[…]:
[…] identifying at least a first order for delivery during a timeslot
transmit, […], a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot
receive a first response accepting the first request
determine a first driver based on the first response
[…] assigning the first driver to the first order
[…]
[…] identifying a current position of the first associate device
determine a delivery status […]
determine, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot
[…]; and
display the delivery status
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities or behaviors” or “managing interactions between people”.  These limitations recite the abstract ideas of arranging for a delivery driver to deliver an order, and tracking the status of that delivery.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
a database
a computing device communicatively coupled to the database and configured to
obtain, from the database, order data
to a first associate device
generate driver data
store the driver data within the database
receive, from the first associate device, location data
based on the location data
update the driver data within the database based on the delivery status
Claim 13
obtaining, from a database, order data
to a first associate device
generating driver data
storing the driver data within the database
receiving, from the first associate device, location data
based on the assignment of the location data
updating the driver data within the database based on the delivery status
Claim 17
[a] non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising
obtaining, from a database, order data
to a first associate device
generating driver data
storing the driver data within the database
receiving, from the first associate device, location data
based on the location data
updating the driver data within the database based on the delivery status
As shown, these additional elements are generic computer components described in high generality (e.g., database, computing device, data, device, computer readable medium, instructions, processor, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 13, and 17 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 13, and 17 recite the general principles of arranging for a delivery driver to deliver an order, and tracking the status of that delivery.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The Claims 1, 13, and 17 not patent eligible under 35 U.S.C. 101.

Regarding Claims 2-12, 14-16, and 18-20, the claims and their respective limitations further narrow the abstract idea of Claims 1, 13, and 17.
Step 1:
Claims 2-12 are directed to a machine.
Claims 14-16
Claims 18-20 are directed to a manufacture.
Step 2A Prong 1: Claims 2-12, 14-16, and 18-20 further narrow the abstract idea of Claims 1, 13, and 17, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1, 13, and 17 above.
Claims 2, 14, and 18 recite limitations further defining the delivery status based on driver arrival.
Claim 3 recites limitations further defining the delivery status as picked up.
Claim 4 recites limitations further defining the delivery status identifying a trip end time.
Claims 5, 15, and 19 recite limitations further defining procedures for subsequent drivers.
Claim 6 recites limitations further defining the special items (such as temperature sensitive items) that could possibly be included in the order, as well as cancelation of that order.
Claim 7 recites limitations further defining procedures for a second replacement driver.
Claim 8 recites limitations further defining a preset driver response time limitation.
Claim 9 recites limitations further defining the delivery status identifying the driver’s route.
Claim 10 recites limitations further defining the delivery status identifying the driver’s expected route.
Claim 11 recites limitations further defining procedures for subsequent orders.
Claims 12, 16, and 20 recite limitations further defining subsequent order assignments, as well as further defining the status based on previous order deliveries.
Step 2A Prong 2 and Step 2B: Claims 2-12, 14-16, and 18-20 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1, 13, and 17.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1, 13, and 17.
Accordingly, Claims 2-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US Pat. App. Pub. No. US 20140278635 A1) in view of Hill (US Pat. App. Pub. No. US 20090216600 A1) and Levis (US Pat. App. Pub. No. US 20060235739 A1).
Regarding Claim 1, “[a] system comprising”
a database” (“…database in communication with the computer, the database configured to receive and store delivery information…” (Fulton [0011])).
Fulton teaches “a computing device communicatively coupled to the database and configured to” (“…database in communication with the computer, the database configured to receive and store delivery information…” (Fulton [0011]) and “…a computer-implemented method of delivery…” (Fulton [0006])).
	Fulton teaches “obtain, from the database, order data identifying at least a first order for delivery during a timeslot” (“…receiving a delivery request for a customer order…” (Fulton [0006]) and “…delivery request comprises, in some embodiments, information pertaining to the customer order, such as but not limited to the contents of the customer order, the business or business associated with the customer order, the location or locations of the business or businesses associated with the customer order, the location of the customer or customers, an approximate time of expected pick-up, an approximate time of expected delivery, any special handling instructions, any certifications required for delivery, and the like…” (Fulton [0057])).
	Fulton teaches “transmit, to a first associate device, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot” (“…delivery request comprises, in some embodiments, information pertaining to the customer order, such as but not limited to the contents of the customer order, the business or business associated with the customer order, the location or locations of the business or businesses associated with the customer order, the location of the customer or customers, an approximate time of expected pick-up, an approximate time of expected delivery, any special handling instructions, any certifications required for delivery, and the like… delivery request is, in various embodiments, communicated to the first potential stand-by driver by way of one or more of the following: a telephone call, a text message, an email, a push notification on the mobile device of the first potential driver, and the like… delivery request comprises, in some embodiments, information pertaining to the customer order, such as… an approximate time of expected pick-up, an approximate time of expected delivery…” (Fulton [0057])).
	Fulton does not teach, but Hill teaches “transmit, to a first associate device, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot” (“…request may also comprise a price the requester is willing to pay for the transport…” (Hill [0054])).
	I would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Hill with that of Fulton.  “Combining prior art elements according to known methods to yield predictable results” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 2007; see also MPEP 2143).  Fulton teaches a system and method for stand-by delivery drivers, and selecting drivers from that pool to fulfill delivery requests (Fulton [Abstract]).  Similarly, Hill teaches searching for available drivers to provide for requested transport services, based on requester preferences (Hill [Abstract]).  The elements and embodiments from Fulton and Hill do not interfere with one another.  It is within the capabilities of one skilled in the art, at time of filing, to incorporate elements from Hill into Fulton (or vice versa).  Doing so would be a mere combination of known elements, and each element in the resulting combination would have performed the same function as it did separately.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Fulton further teaches “receive a first response accepting the first request” (“…receiving, by the computer, a first delivery response from the first potential stand-by driver, the delivery response accepting or declining the delivery request…” (Fulton [0006])).
	Fulton further teaches “determine a first driver based on the first response” (“[i]f the stand-by delivery driver declines the delivery request, then a second stand-by delivery driver is selected from the stand-by delivery driver pool and the second stand-by delivery driver receives the delivery request. Once driver from the stand-by delivery driver pool accepts the delivery request, the delivery driver departs for the business…” (Fulton [0048], [Figure 5])).
	Fulton further teaches “generate driver data assigning the first driver to the first order” (“…assigning, by the computer, the first potential stand-by driver as a delivery driver if the first potential driver accepts a delivery request of the customer order…” (Fulton [0006])).
	Fulton further teaches “store the driver data within the database” (“…driver tracker database server associated with central computer stores and, in some embodiments, determines what stand-by drivers in the stand-by driver pool are contacted and in what order…” (Fulton [0040])).
	Fulton and Hill do not teach, but Levis teaches “receive, from the first associate device, location data identifying a current position of the first associate device” (“…DM can use the current location and time to compare the location of the vehicle along a route with an expected location and time…” (Levis [0101]) and “…DM also receives inputs from a GPS device providing the DM with the current position of the portable computing device (which can be used to approximate the location of the service vehicle). These inputs are typically in the form of longitude and latitude measurements and are continuously updated and periodically made available to the DM…” (Levis [0100])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Levis with that of Fulton and Hill.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Fulton and Hill function together for stand-by delivery drivers, and transport requester preferences (Fulton [Abstract]), Hill [Abstract]).  Levis teaches updating dispatch plans for delivery vehicles to complete deliveries (Levis [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Levis’ updated dispatch plans onto Fulton and Hill.  While carrying out the delivery schedule, “real-time changes occurring during the work day cannot be effectively accommodated by an experienced driver, much less a driver that is not experienced with the route” 
	Levis further teaches “determine a delivery status based on the location data” (“…computation of the schedule status of the Dispatch Plan can be performed based on the current location of the vehicle…” (Levis [0133])).
	Levis further teaches “determine, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot” (“[b]y comparing a delivery vehicle's current time and location relative to past average time and location measurements on that give route, a level of "experience" can be built into the system, so that a determination of the schedule status ("ahead", "behind", or "on-schedule") can be determined, as well as the time required for completion of the remaining service stops…” (Levis [0090]) and “[a] typical package delivery service involves stopping at various locations on a route within a certain serving area and providing services at each stop. Each service stop typically involves delivery of one or more packages, as well as picking up one or more packages. Each service stop (also simply references as a "stop") is typically planned as a one of a sequence of stops along a predetermined route…” (Levis [0035])).
	Levis further teaches “update the driver data within the database based on the delivery status” (“…computation of the schedule status of the Dispatch Plan can be performed based on the current location of the vehicle…” (Levis [0133])).
	Fulton further teaches “display the delivery status” (“…the customer is notified, via any of the communication methods previously described, that the delivery driver has departed and is in route…” (Fulton [0048], [Figure 5])).
	Accordingly, Claim 1 is obvious over Fulton in view of Hill and Levis.
Regarding Claim 13, the claim and its limitations have the same technical features as that of Claim 1.  Accordingly, Claim 13 follows a substantially similar analysis as Claim 1, and is obvious over Fulton in view of Hill and Levis.
	Regarding Claim 17, the claim and its limitations have the same technical features as that of Claim 1.
	Fulton further teaches “[a] non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising” (“…implemented as a method, apparatus or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed innovation. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device or media…” (Fulton [0028]) and “…described throughout this document in the general context of computer-executable instructions of a program that runs on one or more computers…” (Fulton [0029])).
	Accordingly, Claim 17 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 2, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Levis further teaches “determine, based on the delivery status, that the driver has not arrived at the pickup location before the timeslot” (“[b]y comparing a delivery vehicle's current time and location relative to past average time and location measurements on that give route, a level of "experience" can be built into the system, so that a determination of the schedule status ("ahead", "behind", or "on-schedule") can be determined, as well as the time required for completion of the remaining service stops…” (Levis [0090]), “…DM can use the current location and time to compare the location of the vehicle along a route with an expected location and time. This involves using historical likelihood whether the current days' execution of the dispatch plan is on schedule, behind schedule, or ahead of schedule…” (Levis [0101]), and “[a] typical package delivery service involves stopping at various locations on a route within a certain serving area and providing services at each stop. Each service stop typically involves delivery of one or more packages, as well as picking up one or more packages. Each service stop (also simply references as a "stop") is typically planned as a one of a sequence of stops along a predetermined route…” (Levis [0035])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1, and similarly applies to subsequent limitations.
	Levis further teaches “transmit, to the first associate device, a cancellation message cancelling the assignment of the first driver to the first order” (“…automatic update received by the system that may impact the Dispatch Plan… input involves modifying the Dispatch Plan, or equivalently, modifying the Manifest… process of processing a change to the Dispatch Plan first tests whether the change is of the type that could impact performance of the delivery obligations. Certain type of Dispatch Plan Updates may not potentially affect the delivery obligations. For example, an update may correct a shipping address in the Dispatch Plan, reduce the number of parcels to be picked up, or cancel a pickup...” (Levi [0146])).
	Accordingly, Claim 2 is obvious over Fulton in view of Hill and Levis.
	Regarding Claims 14 and 18, the claims and their respective limitations have the same technical features as that of Claim 2.  Accordingly, Claims 14 and 18 follow a substantially similar analysis as Claim 2, and are obvious over Fulton in view of Hill and Levis.

Regarding Claim 3, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Levis further teaches “wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot” (“[b]y comparing a delivery vehicle's current time and location relative to past average time and location measurements on that give route, a level of "experience" can be built into the system, so that a determination of the schedule status ("ahead", "behind", or "on-schedule") can be determined, as well as the time required for completion of the remaining service stops…” (Levis [0090]), “…DM can use the current location and time to compare the location of the vehicle along a route with an expected location and time. This involves using historical data (e.g., including past delivery related times and location data) to allow the DM to determine the likelihood whether the current days' execution of the dispatch plan is on schedule, behind schedule, or ahead of schedule…” (Levis [0101]), and “[a] typical package delivery service involves stopping at various locations on a route within a certain serving area and providing services at each stop. Each service stop typically involves delivery of one or more packages, as well as picking up one or more packages. Each service stop (also simply references as a "stop") is typically planned as a one of a sequence of stops along a predetermined route…” (Levis [0035])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 3 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 4, Fulton, Hill, and Levis teach the limitations of Claim 3.
	Fulton further teaches “wherein the computing device is configured to determine a trip end time based on the delivery status” (“…to communicate an estimated customer arrival time notification from to the customer. The estimated customer arrival time notification typically notes at estimated or approximate time that the delivery driver should deliver the customer order to the customer…” (Fulton [0067])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 4 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 5, Fulton, Hill, and Levis teach the limitations of Claim 1.
Fulton further teaches “determine a second driver from a driver list” (“[i]f the stand-by delivery driver declines the delivery request, then a second stand-by delivery driver is selected from the stand-by delivery driver pool and the second stand-by delivery driver receives the delivery request. Once a stand-by delivery driver from the stand-by delivery driver pool accepts the delivery request, the delivery driver departs for the business…” (Fulton [0048], [Figure 5])).
	Fulton further teaches “assign the second driver to deliver at least a portion of the first order” (“[i]f the delivery request is accepted by the second potential stand-by driver, the second potential stand-by driver is assigned as the delivery driver…” (Fulton [0062])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 5 is obvious over Fulton in view of Hill and Levis.
	Regarding Claims 15 and 19, the claims and their respective limitations have the same technical features as that of Claim 5.  Accordingly, Claims 15 and 19 follow a substantially similar analysis as Claim 5, and are obvious over Fulton in view of Hill and Levis.

	Regarding Claim 8, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Fulton further teaches “determine that a maximum amount of time has passed since the first request was transmitted to the first associate device” (“[i]f no stand-by delivery drivers are accepted or a preset time has passed since the delivery request was first communicated…” (Fulton [0059])).
	Fulton and Hill further teach “transmit, to a second associate device, the first request to deliver the order for a second price; and” (“[s]electing, by the computer, a second potential stand-by driver to deliver the customer order when the first potential stand-by driver declines the delivery request in the first delivery response…” (Fulton [0007]) and “…request may also comprise a price the requester is willing to pay for the transport…” (Hill [0054])).
	Fulton further teaches “receive the first response accepting the first request from the second associate device” (“…receiving, by the computer, a second delivery response from the second potential stand-by driver, the second delivery response accepting or declining the delivery request…” (Fulton [0007])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 8 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 9, Fulton, Hill, and Levis teach the limitations of Claim 2.
	Levis further teaches “wherein the computing device is configured to display a route taken by the first driver based on the location data” (“…Route Plan in FIG. 3 comprises information regarding the route traversed by the delivery vehicle. Typically the route is defined within a previously determined geographic area, and comprises a set of roads that are traveled in a specific sequence…” (Levis [0079]), “…Historical Data may comprise other types of historical data. The Historical Data can comprise a historical running average of time and location information associated with each potential delivery stop. This type of information serves as a term of reference against which the current status can be compared….” (Levis [0089]), and “…DM also receives inputs from a GPS device providing the DM with the current position of the portable computing device (which can be used to approximate the location of the service vehicle). These inputs are typically in the form of longitude and latitude measurements and are continuously updated and periodically made available to the DM…” (Levis [0100])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 9 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 10, Fulton, Hill, and Levis teach the limitations of Claim 1.
Fulton further teaches “wherein the order data identifies a delivery address for the first order” (“…receiving a delivery request for a customer order…” (Fulton [0006]) and “…delivery request comprises, in some embodiments, information pertaining to the customer order, such as but not limited to the contents of the customer order, the business or business associated with the customer order, the location or locations of the business or businesses associated with the customer order, the location of the customer or customers…” (Fulton [0057])).
Levis further teaches “determine an expected route based on the delivery address for the first order” (“[a] typical package delivery service involves stopping at various locations on a route within a certain serving area and providing services at each stop. Each service stop typically involves delivery of one or more packages, as well as picking up one or more packages. Each service stop (also simply references as a "stop") is typically planned as a one of a sequence of stops along a predetermined route. The sequence of stops along the route is called herein a dispatch plan…” (Levis [0035])).
display the expected route” (“…the computing devices may present the results associated with the dispatch plan to the user in a variety of ways, including text-based information or graphical displays…” (Levis [0034])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 10 is obvious over Fulton in view of Hill and Levis.

	Regarding Claim 11, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Fulton further teaches “wherein the order data identifies a second order for delivery” (“…receiving a delivery request for a customer order…” (Fulton [0006]) and “…delivery request comprises, in some embodiments, information pertaining to the customer order, such as but not limited to the contents of the customer order, the business or business associated with the customer order, the location or locations of the business or businesses associated with the customer order, the location of the customer or customers, an approximate time of expected pick-up, an approximate time of expected delivery, any special handling instructions, any certifications required for delivery, and the like…” (Fulton [0057])).
	Fulton further teaches “determine a second driver from a driver list” (“…selecting, by a computer, a first potential stand-by driver to deliver the customer order, the first potential driver selected from a pool of a plurality of potential stand-by delivery drivers…” (Fulton [0006]) and “[i]f the stand-by delivery driver declines the delivery request, then a second stand-by delivery driver is selected from the stand-by delivery driver pool and the second stand-by delivery driver receives the delivery request. Once a stand-by delivery driver from the stand-by delivery driver pool accepts the delivery request, the delivery driver departs for the business…” (Fulton [0048], [Figure 5])).
transmit, to a second associate device, a second request to deliver the second order for a second price; and” (“…delivery request is, in various embodiments, communicated to the first potential stand-by driver by way of one or more of the following: a telephone call, a text message, an email, a push notification on the mobile device of the first potential driver, and the like…” (Fulton [0057]) and “…request may also comprise a price the requester is willing to pay for the transport…” (Hill [0054])).
	Fulton further teaches “display data indicating that a driver has been requested for the second order” (“…transmit the delivery request and the order authentication to the first potential driver and the second potential driver as at least one of a text message, an email, or a push notification…” (Fulton [0011])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, and Levis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 11 is obvious over Fulton in view of Hill and Levis.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton, Hill, Levis, in view of Murray (US Pat. App. Pub. No. US 20030087051 A1).
	Regarding Claim 6, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Fulton further teaches “determine that the first driver has picked up the delivery order from the pickup location based on the location data” (“…real-time global positioning of the delivery driver may be provided to at least one of the customer and/or the business…” (Fulton [0068]) and “…transmit an estimated business arrival time notification, receive a pick-up notification… provide real-time global positioning of the delivery driver…” (Fulton [0090])).
transmit a cancellation message to the first driver” (“…system or method of delivery utilizing one or more stand-by drivers, the administrator computer is configured to transmit a delivery cancellation to the delivery driver…” (Fulton [0072]) and “…system or method of participating in a pool of stand-by delivery drivers, the delivery driver transmits a delivery cancellation at any point during the method or system. The delivery cancellation may be due to customer refusal, mechanical problems, dangerous situation, the customer cannot pay, the customer order is wrong, and the like…” (Fulton [0088])).
	Fulton, Hill, and Levis do not teach, but Murray teaches “determine that a maximum amount of time has elapsed since the first driver left the pickup location; and” (“…a time/temperature alert product (which can be, for example, an enzyme-based product) which is activated when the perishable groceries are packed by the purveyor. The alert signals "safe," at least if the temperature does not exceed a preset or predetermined temperature, and preferably also if the time since activation does not exceeds a preset or predetermined time. If either the elapsed time or temperature is exceeded, the alert signals an "alarm," and the customer knows that either the elapsed time and/or the temperature has been exceeded and the perishable items are not warranted by the purveyor to be safe…” (Murray [0038])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Murray with that of Fulton, Hill, and Levis.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Fulton, Hill, and Levis function together for stand-by delivery drivers, transport requester preferences, and dynamic delivery plans (Fulton [Abstract]), Hill [Abstract], Levis [Abstract]).  Murray teaches insulating packaging material and system for delivering perishable goods (Murray [Abstract], [0011]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Murray’s temperature sensitive delivery system onto Fulton, Hill, and Levis.  One of Fulton’s order is frozen or refrigerated and whether the stand-by driver has a cooler accessible” (Fulton [0042]).  Murray’s temperature sensitive delivery system would improve Fulton, Hill, and Levis, further augmenting for any temperature sensitive orders.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Murray further teaches “determine that the first order comprises at least one temperature sensitive item” (“…packaging systems… in the delivering and temperature protection of perishable goods, such as, for example, groceries, seafood, medicines, confections, temperature sensitive gifts, plants, flowers or floral arrangements, and the like…” (Murray [0011])).
	Accordingly, Claim 6 is obvious over Fulton, Hill, Levis, in view of Murray.

	Regarding Claim 7, Fulton, Hill, Levis, and Murray teach the limitations of Claim 6.
	Fulton and Hill further teach “transmit, to a second associate device, a second request to deliver the order for the first price” (“[i]f the stand-by delivery driver declines the delivery request, then a second stand-by delivery driver is selected from the stand-by delivery driver pool and the second stand-by delivery driver receives the delivery request (Fulton [0048], [Figure 5]) and “…request may also comprise a price the requester is willing to pay for the transport…” (Hill [0054])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Fulton, Hill, Levis, and Murray.  Please see above (Claim 6) for combination analysis.  The rationale to combine is substantially similar to that of Claim 6.
	Fulton further teaches “receive a second response accepting the second request” (“…receiving, by the computer, a second delivery response from the second potential stand-by driver, the second delivery response accepting or declining the delivery request…” (Fulton [0007])).
determine a second driver based on the second associate device; and” (“…the second delivery response accepting or declining the delivery request…” (Fulton [0007])).
	Fulton further teaches “assign the second driver to the second order” (“assigning, by the computer, the second potential stand-by driver as a delivery driver if the second potential stand-by driver accepts a delivery request of the customer order…” (Fulton [0007])).
	Accordingly, Claim 7 is obvious over Fulton, Hill, Levis, in view of Murray.

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton, Hill, Levis, in view of Putcha (US Pat. App. Pub. No. US 20170236091 A1).
	Regarding Claim 12, Fulton, Hill, and Levis teach the limitations of Claim 1.
	Fulton further teaches “wherein the order data identifies a second order for delivery” (“…receiving a delivery request for a customer order…” (Fulton [0006])).
	Fulton further teaches “determine that the second order is to be delivered during the timeslot” (“…receiving a delivery request for a customer order…” (Fulton [0006]) and “…delivery request comprises, in some embodiments, information pertaining to the customer order, such as… an approximate time of expected pick-up, an approximate time of expected delivery… and the like…” (Fulton [0057])).
	Fulton further teaches “assign the first driver to the second order” (“…selecting, by a computer, a first potential stand-by driver to deliver the customer order…” (Fulton [0006])).
	Fulton further teaches “transmit the estimated delivery time for the second order to a customer device” (“[t]ransmitting, by the computer, an estimated arrival time notification to at least one of the customer and the business…” (Fulton [0007])).
	Fulton, Hill, and Levis do not teach, but Putcha teaches “determine an estimated delivery time for the second order based on a delivery address of the first order; and” (“…travel time to the current destination is estimated… For subsequent destinations, the estimated travel time is an estimate of the time required to travel from a previous destination to the current destination…” (Putcha [0048])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Putcha with that of Fulton, Hill, and Levis.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Fulton, Hill, and Levis function together for stand-by delivery drivers, transport requester preferences, and dynamic delivery plans (Fulton [Abstract]), Hill [Abstract], Levis [Abstract]).  Putcha teaches estimating delivery based on preceding destinations updated based on actual delivery times (Putcha [Abstract]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Putcha’s preceding destination based estimation system onto Fulton, Hill, and Levis.  Putcha’s estimation system improves upon Fulton and Hill’s delivery tracking, as Putcha is more accurate, by taking into consideration the driver’s other orders to be delivered.  These estimates would be in real-time, reflecting the driver’s real-time encountered contingencies, as “processing each destination in the order specified in the route… travel time to the current destination is estimated” (Putcha [0048]).  This is a further complement, as Levis considers the impact of certain contingencies during a delivery operation, as “execution of a dispatch plan can be impacted by mundane events, such as the weather, road conditions, and mechanical breakdowns of the service vehicle. Any of these events, individually or in combination, can impact the execution of the dispatch plan and cause delivery commitments to be missed, or at least, decrease efficiency because the dispatch plan, as originally determined, did not (and could not) take into account the occurrence of the event” (Levis [0006]).  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Accordingly, Claim 12 is obvious over Fulton, Hill, Levis, in view of Putcha.
Regarding Claims 16 and 20, the claims and their respective limitations have the same technical features as that of Claim 12.  Accordingly, Claims 16 and 20 follow a substantially similar analysis as Claim 12, and are obvious over Fulton, Hill, Levis, in view of Putcha.


Response to Arguments
The following addresses Remarks/Amendments raised in Applicant’s Amendment filed/received on 05/07/2021.
Objection to Specification
	Applicant's arguments, p. 12, have been fully considered and are persuasive.  Examiner appreciates all corrections, and hereby withdraws Objection.
Objection to Drawings
	Applicant's arguments, p. 12, have been fully considered and are persuasive.  Examiner appreciates all corrections, and hereby withdraws Objection.
Rejections under 35 U.S.C. 103
	Applicant’s arguments, p. 12-15, have been fully considered but they are moot.  Applicant has amended the claims, and the scope of the claims has changed.
	Applicant argues, p. 13-14, Fulton does not teach “driver in-route notification, estimated customer arrival time notification, delivery notification, and business account charge requests are determined based on received real-time global positioning of the delivery driver”.  Examiner respectfully disagrees.  Though not explicit, one skilled in the art, at time of filing, would reasonably make such combination resulting in what is claimed.
Rejections under 35 U.S.C. 101
	Applicant's arguments, p. 15-22, have been fully considered but they are not persuasive.

Applicant argues, p. 18, that the Invention “require specific hardware components”, and “extent beyond mere “marketing or sales activities or behaviors””.  Assuming, arguendo, Examiner labels the instant Claims as “mental processes”.  Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind" Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); see also MPEP 2106.04(a)(2).  Claims can recite a mental process even if they are claimed as being performed on a computer.  The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary" Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also MPEP 2106.04(a)(2).  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); see also MPEP 2106.05(b).  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24 (2014); see also MPEP 2106.05(b).  Applicant has not shown how the claimed Invention goes beyond what appears to be generic computing elements.  The Claims, as currently presented, focuses primarily on delivery management, an abstract idea.  The computing elements represent the tool and instrumentality to implement the abstract idea, and are tangential with respect to the central focus of the Invention.
	Applicant argues, p. 20, the Office Action “improperly rely on elements that allegedly represent “well-understood, routine, conventional activity””.  Examiner respectfully disagrees.  The previous Office Action, as well as this instant Office Action, never characterized nor labeled any additional elements as “well-understood, routine, conventional activity”.  Instead, the additional elements are analyzed for their integration of the abstract idea into a practical application.  Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.  MPEP 2106.04(d).
	Applicant argues, p. 21-22, the claims amount to “significantly more” than abstract ideas under Step 2B.  Examiner respectfully disagrees.
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
- MPEP 2106.05
The previous Office Action, as well as this Office Action, both follow this procedure.  After carrying over the analyses from Step 2A, the resulting analyses under Step 2B therefore show the Invention does not amount to “significantly more” than the abstract idea.
Applicant argues, p. 22, the Office Action “failed to analyze under the 2019 Guidance the actual claim language recited by the dependent claims”.  Examiner respectfully disagrees.  For all of the dependent claims’ eligibility under Sec. 101, Examiner has articulated the analyses both in this Office Action, as well as in the previous Office Action.  Furthermore, Applicant has not provided sufficient reasoning to show the dependent claims overcome the previous Sec. 101 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170286893 A1: System for delivering store items to selected destination, selecting for delivery driver.
US 20180232685 A1: Method for delivery cargos that of unconventional characteristic.
US 20170293925 A1: Method for managing transportation requests, involving price surge
US 10026055 B2: Method and system for delivering menu item, looking for available vehicles and drivers

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628